Citation Nr: 1419284	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cognitive impairment, mild (claimed as memory impairment).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include, posttraumatic stress disorder (PTSD), major depressive disorder, not otherwise specified (NOS), bipolar disorder, and anxiety disorder, NOS. 

3.  Entitlement to an increased rating for bronchial asthma, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to April 1991.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the Veteran was previously denied service connection for a neuropsychiatric condition (claimed as a nervous condition) in a March 1993 rating decision.  At the time of the March 1993 rating decision the Veteran was not diagnosed with any mental disability.  The Board finds new and material evidence is not necessary to reopen the claim as the current psychiatric diagnoses were not of record at the time and the RO broadly denied all psychiatric conditions by denying a neuropsychiatric condition.  The Board thus finds that it is appropriate to review the Veteran's current claim of service connection for PTSD and major depression as new claims.  The Board further notes that this outcome is most favorable to the Veteran.

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the record shows the Veteran has several psychiatric diagnoses.  As a result, the issue on appeal has been re-characterized on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cognitive impairment, mild and entitlement to service connection for an acquired psychiatric disorder, to include, PTSD, major depressive disorder, NOS, bipolar disorder, and anxiety disorder, NOS, are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to November 10, 2009, the Veteran's bronchial asthma was productive of post-bronchodilator of FEV-1 of no less than 69.4 percent, an FEV1/FVC of no less than 75 percent, a daily inhaled bronchodilator as needed for shortness of breath, and a daily oral bronchodilator.  

2.  From November 10, 2009, to October 22, 2010, the Veteran's bronchial asthma was productive of post-bronchodilator of FEV-1 of 53.8, an FEV-1/FVC of 113.6 percent, and a need for night oxygen.  

3.  Since October 22, 2010, the Veteran's bronchial asthma has been productive of post-bronchodilator FEV-1 of 97, an FEV-1/FVC of 103 percent, a daily inhaled bronchodilator as needed for shortness of breath, and a daily oral bronchodilator.  


CONCLUSIONS OF LAW

1.  Prior to November 10, 2009, the criteria for a rating in excess of 30 percent for bronchial asthma were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6602 (2013).



2.  From November 10, 2009, to October 22, 2010, the criteria for an increased rating of 60 percent, but no higher, for bronchial asthma were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6602 (2013).
3.  Since October 22, 2010, the criteria for a rating in excess of 30 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim for service-connected bronchial asthma was satisfied by way of a letter dated March 2008.  The letter informed the Veteran of what evidence was required to substantiate the claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  As will be discussed below, VA examiners have addressed psychiatric records not associated with the claims file.  However, as there is no evidence to suggest that these records would pertain to the Veteran's bronchial asthma, the Board finds that it may proceed with adjudication of the increased ratings claim without prejudice to the Veteran.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in April 2008, March 2010, and October 2010.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's bronchial asthma in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board recognizes that the Veteran has not been afforded a VA examination since October 2010.  The record does not show, and neither the Veteran, nor his representative, has alleged that the Veteran's symptoms have gotten worse since the October 2010 VA examination.  VA's Office of General Counsel (OGC) has determined that the Board is not required to remand an appealed disability benefits claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Such examination is adequate for purposes of the Board's determination unless the Veteran asserts that the disability in question has undergone an increase in severity since the time of the examination.  Id.  Again, the Veteran has not alleged at any time since this examination a worsening of his disability or asserted that this examination was in any way inadequate.  As such, a new examination is not necessary.  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).





Increased Rating

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating for bronchial asthma and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's bronchial asthma is evaluated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  Under DC 6602 a 10 percent rating is warranted for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

Under VA's rating procedures, when evaluating pulmonary function tests (PFT's) post-bronchodilator results should be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results, in those cases use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96 (2013).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis 

Based on the evidence of record, the Board finds that a staged rating is most appropriate in this case.  

Prior to November 10, 2009

A March 2007 private PFT revealed post-bronchodilator of FEV-1 of 115.6 percent and post-bronchodilator FEV-1/FVC of 128.7 percent.  The Veteran's best post-FVC interpretation was normal spirometry.

The Veteran was afforded a VA examination in April 2008.  The examiner noted that the Veteran took a daily inhaled bronchodilator as needed for shortness of breath and a daily oral bronchodilator.  The examiner also noted an improvement and decrease in number or severity of acute attacks, but that some symptoms still remained.  The Veteran had a history of constant or near constant wheezing, a history of dyspnea with exertion, and a history of occasional chest pain on exertion.  The Veteran also had mild impairment between asthma attacks.  The PFT revealed bronchodilator FEV-1 of 78 percent and post-bronchodilator FEV-1/FVC of 75 percent.  The examiner's interpretation was normal spirometry, mild air trapping, and that arterial blood gases at room air showed compensated metabolic alkalosis and normal oxygenation.  The examiner noted that the Veteran's bronchial asthma had a significant effect on his occupational activities due to lack of stamina, weakness, and fatigue, which lead to increased tardiness.  The Veteran's bronchial asthma was noted as having none to a mild effect on most usual activities, with a moderate effect on exercise, and a severe effect on sports.  

A May 2008 VA PFT revealed post-bronchodilator FEV-1 of 90 percent and post-bronchodilator FEV-1/FVC of 105 percent.  The Veteran was found to have mixed obstructive and restrictive ventilator impairment not responsive to bronchodilator therapy and decreased airway resistance.  

A May 2008 private PFT revealed post-bronchodilator FEV-1 of 66.7 percent and post-bronchodilator FEV-1/FVC of 101.5 percent.  The Veteran's best post-FVC interpretation was mild chest restriction.

A March 2009 private PFT revealed post-bronchodilator FEV-1 of 86.4 percent and post-bronchodilator FEV-1/FVC of 105.9 percent.  The Veteran's best post-FVC interpretation was normal spirometry.

A September 2009 private PFT revealed post-bronchodilator FEV-1 of 69.4 percent and post-bronchodilator FEV-1/FVC of 103.6 percent.  The Veteran's best post-FVC interpretation was mild chest restriction.

The Board finds that prior to the November 10, 2009, the Veteran's bronchial asthma was productive of FEV-1 of no less than 69.4 percent and a FEV1/FVC of no less than 75 percent.  The Veteran was also noted as taking a daily inhaled bronchodilator as needed for shortness of breath and a daily oral bronchodilator.  As such, the Board finds that a rating in excess of 30 percent prior to November 10, 2009, is not warranted.

November 10, 2009, to October 22, 2010

A November 2009 private PFT revealed post-bronchodilator FEV-1 of 53.8 percent and post-bronchodilator FEV-1/FVC of 113.6 percent.  The Veteran's best post-FVC interpretation was severe restriction.

A December 2009 private treatment record shows that the Veteran was prescribed night oxygen.  

A March 2010 private PFT revealed post-bronchodilator FEV-1 of 85.8 percent and post-bronchodilator FEV-1/FVC of 112.3 percent.  The Veteran's post-FVC interpretation was normal spirometry.

The Veteran was afforded a VA examination in March 2010.  The Veteran reported that he had been using supplemental oxygen since several months prior.  The Veteran was noted as using a daily inhaled bronchodilator and an intermittent inhaled anti-inflammatory.  The examiner referenced the March 2010 PFT results.  The examiner also noted that the Veteran had a non-productive cough one to several times per day, weekly wheezing, and dyspnea on mild exertion, bronchiectasis, and asthma.  The Veteran also had several clinical visits for exacerbation per year and acute attacks once per week.  The Veteran's condition between asthma attacks was noted as mild impairment.  The examiner noted the Veteran avoided exercise and sports and his asthma moderately affected his house chores, and shopping.  The examiner also noted that the Veteran retired due to eligibility or duration of work.  

As noted above, during this period, a private PFT revealed post-bronchodilator FEV-1 of 53.8 percent and the Veteran was prescribed night oxygen in December 2009 by a private physician.  As such, the Board finds that from November 10, 2009 to October 22, 2010, the Veteran's bronchial asthma met the criteria for 60 percent.  The Board notes that the March 2010 VA and private PFT results did not meet the criteria for 60 percent.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that Veteran's PFT results and prescribed use of nightly oxygen more closely approximates the criteria for a 60 percent rating during this period.  

Since October 22, 2010

The Veteran underwent another VA examination in October 2010.  The PFT revealed post-bronchodilator FEV-1 of 97 percent and post-bronchodilator FEV-1/FVC of 103 percent.  The PFT test showed mild obstructive ventilator impairment, responsive to bronchodilator therapy with mild air trapping and increased airway resistance.  The arterial blood gases at room air showed no acid based disturbances and impaired oxygenation with an increased Alveolar-arterial gradient of 27.  The examiner noted that compared to the May 6, 2008 PFT there had been 100cc increase in post-bronchodilator FEV-1, suggesting improvement of the obstructive lung disease.  The examiner also noted that the Veteran did not fulfil the criteria for home oxygen.  

The Board thus finds that since October 22, 2010, the Veteran's bronchial asthma more closely approximates the criteria for a 30 percent rating.  As noted, the October 22, 2010 VA PFT results revealed post-bronchodilator FEV-1 of 97 percent and post-bronchodilator FEV-1/FVC of 103 percent.  Additionally, the examiner noted that compared to the May 6, 2008 PFT there had been 100cc increase in post-bronchodilator FEV-1, suggesting improvement of the obstructive lung disease.  The examiner also noted that the Veteran did not fulfil the criteria for home oxygen.  The Board thus finds, that the October 2010 VA examination shows an improvement in the Veteran's bronchial asthma.  The Board notes that the date of the VA examination is October 18, 2010, and the date of the PFT results is October 22, 2010.  Additionally, the Board notes that it is unclear from the record rather the Veteran is still prescribed daily and oral bronchodilators.  However, again, resolving all reasonable doubt in the Veteran's favor, the Board finds that after October 22, 2010, the Veteran's bronchial asthma most closely approximates the criteria for a 30 percent rating.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bronchial asthma with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  The Board notes that the Veteran was prescribed night oxygen during the appeal period.  However, the Board took this into consideration when awarding the Veteran a higher rating for part of the appeal period.  Furthermore, there are no additional symptoms that are not addressed by the rating schedule.  The Board notes that the Veteran has symptoms such as wheezing and dyspnea.  However, the Veteran has not described any exceptional or unusual features of his bronchial asthma, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Board notes that it was found that the Veteran's bronchial asthma caused some occupational impairment in the form of increased tardiness.  However, a March 1998 private treatment record shows that the Veteran retired early due to problems with his knees.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

ORDER

Entitlement to rating in excess of 30 percent prior to November 10, 2009, is denied.  

Subject to the laws and regulations governing monetary awards, an increased rating of 60 percent for bronchial asthma from November 10, 2009, to October 21, 2010, is granted.  

Entitlement to rating in excess of 30 percent since October 22, 2010, is denied.  


REMAND

The Board finds that further development is necessary prior to adjudication of the claim.

First, the Veteran was previously denied service connection for a cognitive impairment, mild (claimed as memory impairment) in a November 2006 rating decision.  However, in the May 2009 rating decision, the RO did not consider the claim on the basis of whether new and material evidence had been received.  Additionally, Veteran was not provided VCAA notice advising him of the need to submit new and material evidence to reopen his claim or of the basis for the prior denial in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, a remand is necessary to provide corrective notice.  

Secondly, the Veteran underwent two VA examinations in April 2009.  Both examiners referenced treatment records that are not associated with the file.  Specifically, the examiners addressed a June 2008 private treatment record that showed a diagnosis of PTSD and VA psychiatric treatment records dated February 2007, October 2007, February 2008, and January 2009 to March 2009.  As such, on remand all appropriate attempts should be made to obtain these outstanding records.  

Additionally, the Veteran submitted a Memorandum for Record for the 1st Battalion 201st Field Artillery unit of the West Virginia National Guard.  However, it is unclear whether the Veteran's unit, the 201st Evac Hospital of the Puerto Rican National Guard was part of, or attached to, the 1st Battalion 201st Field Artillery unit.  As such, on remand it is necessary to clarify whether the Veteran was a part of the 1st Battalion 201st Field Artillery unit during his active military service.  

Furthermore, in summary, the Veteran has reported several in-service stressors, including treating injured enemy soldiers, that he heard a bombs falling every day, and that his unit often had to take cover which caused him to be so scared he would soil his pants.  The Veteran also reported that his unit often had to wear gas suits to protect themselves.  He also reported that he would be so nervous he would be too scared to sleep.  Additionally, at the April 2009 VA examination the Veteran also reported that the hospital he was stationed at in service was at the airport in Bagdad.  He reported that the planes would take off carrying bombs and once a plane had one of its bombs come loose and when the plane went over them they thought it would fall on them.  The Veteran also reported that a fragment from a missile fell and killed 23 soldiers near the hospital.  He also reported that they were under tension due to the Scud missiles that were shot by the enemy and the Patrick missiles that intercepted the scuds because many times the fragments fell in the area of the hospital.  As such, the Board finds that on remand, all necessary steps should be taken to verify the Veteran's reported in-service stressors.  

Finally, in regards to the Veteran's psychiatric disorders, a May 2008 private treatment record shows that the Veteran had a normal electroencephalogram (EEG) and a magnetic resonance imaging (MRI) revealed small vessel disease of periventricular white matter.  The April 2009 VA examiner diagnosed mild cognitive disturbances that were not related to service but possibly early Alzheimer's disease or frontotemporal dementia.  

Another April 2009 examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD and instead diagnosed depressive disorder, not otherwise specified.  The examiner also concluded that Veteran's cognitive changes were not compatible with dementia but were most likely related to his depression as many cases of depressed individuals present with memory and concentration deficiencies.  The examiner also concluded that the Veteran's other reported symptoms of aggressiveness, irritability, sadness, and distractibility were part and parcel of the depressive disorder.  

VA treatment records dated February 2008 to July show that the Veteran was diagnosed with bipolar disorder and depression NOS.  An April 2009 treatment record shows that dementia was ruled out based on the findings of a neuropsychological assessment and a brain spec.  The examiner diagnosed depression, NOS and noted the rule/out exhibitionism disorder could not be excluded or confirmed if further behavior was not reported.  Additionally, the Veteran was diagnosed with senile dementia with mixed etiology (vascular and possible Alzheimer's), depression, NOS, and rule/out exhibitionism.  

An October 2009 private treatment record shows that due to the Veteran chronic bronchial asthma he had developed a picture of anxiety and severe depression.  

A May 2011 private treatment record shows that the Veteran was diagnosed with PTSD and chronic depression.  The physician noted that the Veteran came home from Iraq with PTSD due to working with soldiers and dismembered bodies and also from hearing loud bombs near his work area which caused him panic and to on one occasion defecate in his pants.  The examiner also explained that the Veteran was in the denial stage when he returned from the War and did not receive treatment.  

The Veteran was afforded a VA examination in August 2011.  After review of the Veteran's claims file, the examiner concluded that the Veteran did not meet the criteria for PTSD and diagnosed anxiety disorder, NOS, and senile dementia.  However, the examiner did not provide an opinion as to whether these conditions were related to service.  

The Board notes that the May 2011 private treatment record is not sufficient to grant service connection for PTSD as it is based solely on the Veteran's unverified lay statements.  Additionally, as there is some question surrounding the Veteran's psychiatric disorders, the Veteran should be afforded a VA examination to determine what psychiatric disorders he is currently diagnosed with, whether any of the diagnosed disorders are related to each other, and whether any of the diagnosed disorders are etiologically related to active service.  

Accordingly, the case is REMANDED for the following action:

1. Provide VCAA and new and material evidence notice regarding the issue of whether new and material evidence has been received to reopen service connection for a cognitive impairment, mild (claimed as memory impairment).

2. Obtain all outstanding VA and private treatment records.  Specifically, a June 2008 private treatment record that showed a diagnosis of PTSD and VA psychiatric treatment records dated February 2007, October 2007, February 2008, and January 2009 to March 2009.  All necessary authorizations should be secured.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

3. All necessary steps should be taken to verify the Veteran's reported in-service stressors that reportedly occurred between November 1990 and April 1991, to include; 1) the units the 201st Evac Hospital was attached; 2) whether the 201st Evac Hospital was in the vicinity of missile fire, enemy or friendly; 3) whether the 201st Evac received injured Iraqi soldiers; and 4) whether 23 soldiers were killed by shrapnel from a missile near the 201st Evac Hospital.  All attempts to verify the stressors should be documented in the claims file.

4. After the completion of the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his psychiatric disorder(s).  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should elicit from the Veteran and record a full clinical history referable to the claimed psychiatric disorders.

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include cognitive impairment, mild, PTSD, major depressive disorder, NOS, bipolar disorder, and anxiety disorder, NOS; the examiner should attempt to reconcile the diagnoses.  

The examiner should determine how the diagnosed psychiatric disorders may, or may not, relate to one another.  

If, and only if, PTSD is diagnosed and the reported in-service stressors are verified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is relates to his verified in-service stressors.  

If, and only if PTSD is diagnosed and the reported in-service stressors are not verified, the examiner must consider whether the disorder is etiologically related to the Veteran's fear of hostile military or terrorist activity.  The examiner must further opine whether the fear of hostile military or terrorist activity is adequate to support a PTSD diagnosis. 

In regards to any psychiatric diagnoses other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric disorders, to include any cognitive impairment, is related to the Veteran's active military service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric disorders, other than PTSD, are related to the Veteran's service-connected bronchial asthma

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

5. After the development requested above has been completed to the extent possible, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


